Case 4:19-cr-00491-JST Document 6-2 Filed 09/27/19 Page 1 of 2

 

United States Coast Guard / NOAA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S Department of Homeland Security
U.S, Const Guard +
CG-5209-ACT (Rev 01/2015) Active and Reserve
Statement of Semi-Monthly Income
COMMANDING OFFICER (CCB) Pay Group: USCG Active Duty Member DOB: 1978
COAST GUARD PPC Pay Begin Date: 2019-09-01 Spouse DOB: 1977
444 SE QUINCY ST Pay End Date: 2019-09-15 Youngest Child DOB: = 2015
TOPEKA, KS 66683-3591 PHONE 1-866-772-8724
TAX DATA: Federal FL State
EMMA SILCOX Employee ID: P| Marital Status: Married WN
— Rank: t CDR Allowances: 1 l
A Pay Grade: 05 Add], Percent: 0 9
Department;  OL-ALAMEDACA ‘Addl. Arman: 9 3
Retirement Plan: Legacy . °
EARNINGS TAXES
Description Current i e YTD
BAH WITH DEP 2728.50 FICA 344.19 5851.28
BAS - OFF 127,20 FITW 529.39 9082.82
BASIC PAY 4499.25 .
CONUS COLA W DEP 142,50 ,
TOTAL: 7497, 45 TOTAL; 873.58 14934.10
DEDUCTIONS ALLOTMENTS
Description Current ription Current
FSGLT 10 3.50 MA DONATION 10.00
SGLI8 12,00
TRICARE DEP 15.00
TSGLI 0.50
TOTAL; 31.00 TOTAL: 10,00
OASDi WAGES MEDICARE WAGES FED TAXABLE GROSS STATE TAXABLE GROSS NET PAY
Current 4499.25 4499.25 4641.75 0.00 6582.87.
¥TD 76487,25 16487.25 79287.85 9,00 U12171.71
LEAVE SUMMARY NET PAY DISTRIBUTION
Begin Regular Leave Balance 46.5 , i
+ Regular Leave Earmed 0.0 Checking WREREEIONT 6582.87
~ Regular Leave Used 00 -
~ Regular Leave Lost 0.0
- Regular Leave Sold 0.0
End Regular Leave Balanec 46,5
End Reserve Leave Balance 0.0
End Combat Exempt Balance 0.0
End Special Leave Carryover Balance 0.0
Regular Leave Sold (Carcer-to-date) 60.0 :
TOTAL: 6582.87

 

REMARKS:

** Puy records aré computer matched with other federal government and benefit records for debt purposes. **

~CGMA IS READY TO HELP, RELEVANT TO THE NEED AND RESPONSIVE IN ANY SITUATION. BE A LIFELINE TO YOUR FELLOW SHIPMATES FACING TOUGH SITUATIONS -
GIVE DURING THE COAST GUARD MUTUAL ASSISTANGE ANNUAL CAMPAIGN. USE CGMA PLEDGE FORM TO PROCESS YOUR DONATION OR ALLOTMENT INCREASE AND

RETURN IT TO YOUR CGMA KEY WORKER. DON'T SET IT AND FORGET IT. DONATIONS ARE TAX DEDUCTIBLE..--

[Type text]

{Type tex)

{Type text]

 

 

 
Case 4:19-cr-00491-JST Document 6-2 Filed 09/27/19 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ue Department of Homeland Seeurity United States Coast Guard / NOAA
5. Const Guar : *
CG-5209-ACT (Rev 01/2015) Active and Reserve
Statement of Semi-Monthly Income
COMMANDING OFFICER (CCB) Pay Group: USCG Aative Duty Member DOB: 1978-4
COAST GUARD PPC Pay Begin Date: 2019-09-16 Spouse DOB: 1977-@as
444 SE QUINCY ST Pay End Date: 2019-09-30 Youngest Child DOB: 20159
TOPEKA, KS 66683-359] PHONE 1-866-772-8724
TAX DATA: Federal : FL State
EMMA SILCOX Employe: 1D: —_1 Marital Status: Married N
Rank: * CDR Allowances: \ I
ALAMEDA CA Pay Grade: O05 Addl, Percent: 0 0
Department: OL-ALAMEDA CA Addl, Amount: 0 0
Retirement Plan: Legacy ° .
EARNINGS TAXES
Description Current Deseription ‘ Current YTD
BAH WITH DEP 2728.50 FICA V8 6195.46
BAS - OFF 127.19 FITW 529.39 9612.21
BASIC PAY 4499.25
CONUS COLA W DEP 142,50
TOTAL: 7497.44 TOTAL: 873.57 15807,67
DEDUCTIONS ALLOTMENTS
Neseription Current Description Current
FSGLIid 3.50 MA DONATION 10,00
SGLI8 12.00
TRICARE DEP 15,00
TSGLI 0.50
TOTAL: 31.00 TOTAL: | 10.00
OASDI WAGES MEDICARE WAGES FED TAXABLE GROSS STATE TAXABLE GROSS NET PAY
Current 4499.25 4499.25 4641.75 0.00 6582.87
YTD 80986.50 80986.50 83929.60 . 0.00 118754.58
LEAVE SUMMARY NET PAY DISTRIBUTION
Begin Regular Leave Baldnee 46.5 0
+ Regular Leave Earned 25 Checking FERRI EAT 6582.87
- Regular Leave Used 0.0
~ Regular Leave Lost 9.0 °
~ Regular Leave Sold 0.0
End Regular Leave Balance 49.0
End Reserve Leave Balance 0.0
End Combat Exempt Balance 0.0
End Special Leave Carryover Balance 0.0
Regular Leave Sold (Career-to-date) 60.0
TOTAL: 6582.87

 

REMARKS:

+* Pay records are computer matched with other federal geverament and benefit records for debt purposes, **

—CGMA IS READY TO HELP, RELEVANT TO THE NEED AND RESPONSIVE IN ANY SITUATION. BE A LIFELINE TO YOUR FELLOW SHIPMATES FACING TOUGH SITUATIONS ~
GIVE DURING THE COAST GUARD MUTUAL ASSISTANCE ANNUAL CAMPAIGN, USE CGMA PLEDGE FORM TO PROCESS YOUR DONATION OR ALLOTMENT INCREASE AND

RETURN IT TO YOUR CGMA KEY WORKER. DON'T SET IT AND FORGET IT. DONATIONS ARE TAX DEDUCTIBLE.,--

[Type text]

[Type text]

[Type tex

 

 

 
